--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
EXHIBIT 10.86
 
SUBLEASE AGREEMENT
 
This Sublease Agreement (the “Agreement”) is made and effective August 15,2008,
 
BETWEEN:
Lithium Technology Corporation (the "Sublessor"), a corporation organized and
existing under the laws of the state of Delaware with offices located at: 5225
Campus Drive, Plymouth Meeting, PA

 
AND:
Porous Power Technologies, LLC (the "Sublessee"), a limited liability company
organized and existing under the laws of the state of Colorado, with offices
located at: 2765 Dagny Way, Suite 200, Lafayette, CO 80026

 
RECITALS


In consideration of the covenants and agreements hereinafter set forth to be
kept and performed by the parties hereto, Sublessor, hereby subleases to
Sublessee and Sublessee does hereby take, lease, and hire from Sublessor the
Leased Premises hereinafter described for the period, and at the rental, subject
to, and upon the terms and conditions hereinafter set forth, as follows:




1.
DESCRIPTION OF PREMISES



 
a.
Sublessor has leased a building from PMP Whitemarsh Associates, lessor, of P.O.
Box 797, Gwynedd Valley, PA 19437.



 
b.
Sublessor shall demise to Sublessee the portion of the building fully described
in Exhibit A, which is attached to and made a part of this sublease agreement,
and is in accordance with the Asset Purchase Agreement.





2.
TERM OF SUBLEASE



 
a.
This Sublease agreement terminates on March 31, 2009, which is the termination
of the lease between Sublessor and Lessor.



 
b.
Lessor concurs that Sublessee may remain in possession of the demised premises
for the full term of this sublease agreement, despite any change that may occur
in the status of lessee or the lease agreement between lessee and lessor.




 

Sublease Agreement 
Page 1 of 19

 
 
 

--------------------------------------------------------------------------------

 
© Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 



3.
ACCEPTANCE OF LEASED PREMISES



Sublessee’s occupancy of the Leased Premises shall be conclusive evidence of
Sublessee's acceptance of all improvements constituting the Leased Premises, in
good and satisfactory condition and repair. Sublessee shall accept possession
and use of the Leased Premises “as is” in their condition existing as of the
date hereof with all faults. Sublessee, at Sublessee’s sole cost and expense,
shall promptly comply with all applicable laws, ordinances, codes, rules,
orders, directions and regulations of governmental authority governing and
regulating the use or occupancy of the Leased Premises as may now or hereafter
be in effect during the Term hereof and shall if so required make any
alterations, additions or changes to the Leased Premises as may be required by
said laws, ordinances, codes, rules, directions and regulations.




4.
HOLDING OVER



Since Sublessor’s lease terminates on March, 31, 2009, Sublessee is free to
negotiate its own lease with Lessor beyond that date.




5.
SUBLEASE TERMINATION AND CONDITION OF PREMISES



Upon the termination of this Sublease for any reason whatsoever, Sublessee shall
return possession of the Leased Premises to Sublessor or Sublessor’s authorized
agent in a good, clean and safe condition, reasonable wear and tear excepted. On
or before, and in any event no later than 10 days following the date Sublessee
vacates the Leased Premises and returns possession of same to Sublessor,
Sublessee and Sublessor, or authorized agents thereof, shall conduct a joint
inspection of the Leased Premises. Sublessee at its cost shall thereafter
promptly repair or correct any defects or deficiencies in the condition of the
Leased Premises which occurred during the period of the sublease, reasonable
wear and tear excepted.




6.
RENT



Sublessee shall pay to lessee as basic rent $5,000 per month through December
31, 2008 and $7,000 per month beginning January 1, 2009 and continuing through
March 31, 2009, on the 1st day of each month, commencing September 1, 2008 and
continuing each month thereafter during the term of this sublease agreement.
Sublessee shall pay all other sums due as additional rental under the provisions
of this sublease agreement on the basic rental payment due date first occurring
after the additional rental payment arises.  For the month of August, 2008, rent
shall be prorated for the percentage of days Sublessee takes possession of the
demised premises and shall be paid with the mutual signing of this Sublease.




7.
PAYMENT OF RENT



Sublessee hereby covenants and agrees to pay rent to Sublessor, without offset
or deduction of any kind whatsoever, in the form and at the times as herein
specified. All rent shall be paid to Sublessor at the address specified in this
Sublease unless and until Sublessee is otherwise notified in writing. Base
Minimum Rent payments in the monthly amount set forth below shall be payable
monthly, in advance, due on the first (1st) day of each calendar month
commencing on the Commencement Date hereof and delinquent if not paid on or
before the tenth (10th) day of the month throughout the Term of this Sublease.
Rent for any period which is for less than one month shall be a pro rata portion
of the monthly installment. The required payments under Article 6 and all other
charges payable by Sublessee shall be deemed to be additional rent.

 

Sublease Agreement 
Page 2 of 19

 

--------------------------------------------------------------------------------

 
© Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 
 
8.
DELINQUENT PAYMENTS



In the event Sublessee shall fail to pay the rent or any installment thereof, or
any other fees, costs, taxes or expenses payable under this Sublease within 15
days after the said payment has become due, Sublessee agrees that Sublessor will
incur additional costs and expenses in the form of extra collection efforts,
administrative time, handling costs, and potential impairment of credit on loans
for which this Sublease may be a security.  Both parties agree that in such
event, Sublessor, in addition to its other remedies shall be entitled to recover
a late payment charge against Sublessee equal to 5% of the amount not paid
within said 15 day period.  Additionally, any past due amounts under this
Sublease shall bear interest at the rate of 2% per month.  Sublessee further
agrees to pay Sublessor any cost incurred by Sublessor in effecting the
collection of such past due amount, including but not limited to attorneys' fees
and/or collection agency fees. Sublessor shall have the right to require
Sublessee to pay monies due in the form of a cashier's check or money order.
Nothing herein contained shall limit any other remedy of Sublessor with respect
to such payment delinquency.




9.
SECURITY DEPOSIT



On execution of this Sublease, Sublessee shall deposit with Sublessor a sum
equal to $1,000 (the “Security Deposit”) in order to provide security for the
performance by Sublessee of the provisions of this Sublease. If Sublessee is in
default, Sublessor may, but shall not be obligated to use the Security Deposit,
or any portion of it, to cure the default or to compensate Sublessor for damage
sustained by Sublessor resulting from Sublessee's default. Sublessee shall
immediately on demand pay to Sublessor a sum equal to the portion of the
Security Deposit expended or applied by Sublessor as provided in this paragraph
so as to maintain the Security Deposit in the sum initially deposited with
Sublessor. At the expiration or termination of this Sublease, Sublessor shall
return the Security Deposit to Sublessee or its successor, less such amounts as
are reasonably necessary to remedy Sublessee's defaults, to repair damages to
the Leased Premises caused by Sublessee or to clean the Leased Premises upon
such termination, as soon as practicable thereafter. In the event of the sale or
other conveyance of the Leased Premises, the Security Deposit will be
transferred to the purchaser or transferee and the Sublessor will be relieved of
any liability with reference to such Security Deposit. Sublessor shall not be
required to keep the Security Deposit separate from its other funds, and (unless
otherwise required by law) Sublessee shall not be entitled to interest on the
Security Deposit.




10.
USE OF PREMISES



 
a.
Permitted Use: The Leased Premises are to be used by Sublessee for the sole
purpose of research and development, pilot plant production and other activities
associated with Sublessee’s business. Sublessee shall not use or occupy the
Leased Premises or permit the same to be used or occupied for any use, purpose
or business other than as provided in this Section a) during the Term of this
Sublease or any extension thereof.



 
b.
Prohibited Activities: During the Term of Sublease or any extension thereof,
Sublessee shall not:



 
i.
Use or permit the Leased Premises to be used for any purpose in violation of any
statute, ordinance, rule, order, or regulation of any governmental authority
regulating the use or occupancy of the Leased Premises.



 
ii.
Cause or permit any waste in or on the Leased Premises.


 

Sublease Agreement 
Page 3 of 19

 

--------------------------------------------------------------------------------

 
© Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 



 
iii.
Use or permit the use of the Leased Premises in any manner that will tend to
create a nuisance or tend to adversely affect or injure the reputation of
Sublessor or its affiliates.



 
iv.
Store any explosive, radioactive, dangerous, hazardous or toxic materials in or
about the Leased Premises.



 
v.
Use or allow the Leased Premises to be used for sleeping quarters, dwelling
rooms or for any unlawful purpose.



 
vi.
Build any fences, walls, barricades or other obstructions; or, install any
radio, television, phonograph, antennae, loud speakers, sound amplifiers, or
similar devices on the roof, exterior walls or in the windows of the Leased
Premises, or make any changes to the interior or exterior of the Leased Premises
without Sublessor's prior written consent.



 
c.
Operational Permits:  Sublessee, prior to the Commencement Date, shall obtain
and thereafter continuously maintain in full force and effect for the Term of
this Sublease or any extension thereof, at no cost or expense to Sublessor, any
and all approvals, licenses, or permits required by any lawful authority as of
the Commencement Date or imposed thereafter, for the use of Leased Premises,
including but not limited to business licenses.



 
d.
Compliance With Laws:  Sublessee shall comply with all federal, state, county,
municipal, or other statutes, laws, ordinances, regulations, rules, or orders of
any governmental or quasi-governmental entity, body, agency, commission, board,
or official applicable to the Leased Premises and Sublessee’s business.





11.
UTILITIES AND TAXES



 
a.
Utility Charges:  Sublessee shall pay to Sublessor one half (1/2) of the water,
sewer, gas and electric bills for the entire building covered in Sublessor’s
Lease.  Assuming the cost for the electricity needed for the operation of the
dry room can be determined, the Sublessee shall pay the Sublessor for the daily
cost of the electricity when operated solely for the benefit of the
Sublessee.  On days of operation that are for the sole benefit of the Sublessor,
the Sublessor shall be solely responsible for these electricity costs.



 
b.
Personal Property Taxes:  Sublessee shall be responsible for and shall pay
before they become delinquent all taxes, assessments, or other charges levied or
imposed by any governmental entity on the equipment transferred to Sublessee
through the Asset Purchase Agreement.





12.
MAINTENANCE AND ALTERATIONS



 
a.
Maintenance by Sublessee:  Sublessee shall, at its sole cost and expense, keep
in good and safe condition, order and repair all portions of the Leased Premises
and all facilities appurtenant thereto and every part thereof which Sublessor
has subleased to Sublessee.



 
b.
Damage; Abatement of Rent:  Notwithstanding anything in this Sublease to the
contrary, Sublessee at its own cost and expense shall repair and replace as
necessary all portions of the Leased Premises damaged by Sublessee, its
employees, agents, invitees,


 

Sublease Agreement 
Page 4 of 19

 

--------------------------------------------------------------------------------

 
© Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 
 
 
c.
Alterations and Liens: Sublessee shall not make or permit any other person to
make any structural changes, alterations, or additions to the Leased Premises or
to any improvement thereon or facility appurtenant thereto without the prior
written consent of Sublessor first had and obtained. Sublessee shall keep the
Leased Premises free and clear from any and all liens, claims, and demands for
work performed, materials furnished, or operations conducted on the Leased
Premises at the instance or request of Sublessee.  As a condition to giving its
consent to any proposed alterations, Sublessor may require that Sublessee remove
any or all of said alterations at the expiration or sooner termination of the
Sublease term and restore the Leased Premises to its condition as of the date of
Sublessee's occupation of the Leased Premises.  Prior to construction or
installation of any alterations, Sublessor may require Sublessee to provide
Sublessor, at Sublessee's sole cost and expense, a lien and completion bond in
an amount equal to one and one-half times the estimated cost of such
alterations, to insure Sublessor against any Liability for mechanic's and
material men's liens and to insure completion of the work. Should Sublessee make
any alterations without the prior written consent of Sublessor, Sublessee shall
remove the same at Sublessee’s expense upon demand by Sublessor.



 
d.
Inspection by Sublessor: Sublessee shall permit Sublessor or Sublessor’s agents,
representatives, designees, or employees to enter the Leased Premises at all
reasonable times for the purpose of inspecting the Leased Premises to determine
whether Sublessee is complying with the terms of this Sublease and for the
purpose of doing other lawful acts that may be necessary to protect Sublessor’s
interest in the Leased Premises under this Sublease, or to perform Sublessor’s
duties under this Sublease, or to show the Leased Premises to insurance agents,
lenders, and other third parties, or as otherwise allowed by law.



 
e.
Plans and Permits: Any alteration that Sublessee shall desire to make in or
about the Leased Premises and which requires the consent of Sublessor shall be
presented to Sublessor in written form, with proposed detailed plans and
specifications therefore prepared at Sublessee's sole expense. Any consent by
Sublessor thereto shall be deemed conditioned upon Sublessee’s acquisition of
all permits required to make such alteration from all appropriate governmental
agencies, the furnishing of copies thereof to Sublessor prior to commencement of
the work, and the compliance by Sublessee with all conditions of said permits in
a prompt and expeditious manner, all at Sublessee's sole cost and expense.



 
f.
Construction Work Done by Sublessee:  All construction work required or
permitted to be done by Sublessee shall be performed by a licensed contractor in
a good and workmanlike manner and shall conform in quality and design with the
Leased Premises existing as of the Commencement Date, and shall not diminish the
value of the Leased Premises in any way whatsoever.  In addition, all such
construction work shall be performed in compliance with all applicable statutes,
ordinances, regulations, codes and orders of governmental authorities and
insurers of the Leased Premises. Sublessee or its agents shall secure all
licenses and permits necessary therefore.

       
 
g.
Title to Alterations: Unless Sublessor requires the removal thereof, any
alterations which may be made on the Leased Premises shall upon installation or
construction thereof on the Leased Premises become the property of Sublessor and
shall remain upon and be surrendered with the Leased Premises at the expiration
or sooner termination of the term of this Sublease.  Without limiting the
generality of the foregoing, all heating, lighting, electrical (including all
wiring, conduits, main and sub panels), air conditioning, partitioning, drapery,
and carpet installations made by Sublessee, regardless of how affixed to the
Leased Premises, together with all other alterations that have become a part of
the Leased Premises, shall be and become the property of Sublessor upon
installation, and shall not be deemed trade fixtures, and shall remain upon and
be surrendered with the Leased Premises at the expiration or sooner termination
of this Sublease.


Sublease Agreement 
Page 5 of 19

 
 

--------------------------------------------------------------------------------

 
© Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 
 
 
h.
Removal of Alterations: In addition to Sublessor's right to require Sublessee at
the time of installation or construction of any alteration to remove the same
upon expiration or sooner termination of this Sublease, Sublessor may elect, by
notice to Sublessee at least 30 days before expiration of the Term hereof, or
within 30 days after sooner termination hereof, to acquire Sublessee to remove
any alterations that Sublessee has made to the Leased Premises. If Sublessor so
elects, Sublessee shall, at its sole expense, upon expiration of the Term
hereof, or within 30 days after any sooner termination hereof, remove such
alterations, repair any damage occasioned thereby, and restore the Leased
Premises to the condition existing as of the Commencement Date or such other
condition as may reasonably be designated by Sublessor in its election.





13.
INDEMNITY AND INSURANCE



 
a.
Hold-Harmless Clause: Sublessee agrees to indemnify, defend and hold Sublessor,
the property of Sublessor, and the Leased Premises, free and harmless from any
and all claims, liability, loss, damage, or expenses incurred by reason of this
Sublease or resulting from Sublessee’s occupancy and use of the Leased Premises
(other than as a result of the direct gross negligence of Sublessor),
specifically including, without limitation, any claim, liability, loss, or
damage arising by reason of:



 
i.
The death or injury of any person or persons, including Sublessee, any person
who is an employee or agent of Sublessee, or by reason of the damage to or
destruction of any property, including property owned by Sublessee or any person
who is an employee or agent of Sublessee, and caused or allegedly caused by
either the condition of the Leased Premises, or some act or omission of
Sublessee or of some agent, contractor, employee, or invitee of Sublessee on the
Leased Premises;



 
ii.
Any work performed on the Leased Premises or materials furnished to the Leased
Premises at the instance or request of Sublessee or any agent or employee of
Sublessee; and



 
iii.
Sublessee's failure to perform any provision of this Sublease or to comply with
any requirement of law or any requirement imposed on the use by Sublessee of the
Leased Premises by any governmental agency or political subdivision.



 
iv.
Maintenance of the insurance required under this Article shall not relieve
Sublessee of the obligations of indemnification contained in this Section.



 
b.
Liability Insurance: Sublessee shall, at its own cost and expense, secure and
maintain during the term of this Sublease, a comprehensive broad form policy of
Combined Single Limit Bodily Injury and Property Damage Insurance issued by a
reputable company authorized to conduct insurance business in the State of
Pennsylvania insuring Sublessee against loss or liability caused by or connected
with Sublessee’s use and occupancy of the Leased Premises in an amount not less
than $100,000 per occurrence.

          
 
c.
Workers' Compensation Insurance:  During the term of this Sublease, Sublessee
shall comply with all Workers' Compensation laws applicable on the date hereof
or enacted thereafter and shall maintain in full force and effect a Workers’
Compensation Insurance policy covering all employees in any way connected with
the business conducted by Sublessee pursuant to this Sublease and shall pay all
premiums, contributions, taxes and such other costs and expenses as are required
to be paid incident to such insurance coverage, all at no cost to Sublessor.


Sublease Agreement 
Page 6 of 19

 
 

--------------------------------------------------------------------------------

 
© Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 


 
d.
Policy Form: The policies of insurance required to be secured and maintained
under this Sublease shall be issued by good, responsible companies, qualified to
do business in the State of Pennsylvania with a general policy holders’ rating
of at least “A”.  Executed copies of such policies of insurance or certificates
thereof shall be delivered to Sublessor and to the Master Lessor under the
Master Lease not later than 15 days after the commencement of business
operations of Sublessee at the Leased Premises.





14.
SIGNS AND TRADE FIXTURES



 
a.
Installation of Trade Fixtures:  For so long as Sublessee is not in default of
any of the terms, conditions and covenants of this Sublease, Sublessee shall
have the right at any time and from time to time during the Term of this
Sublease and any renewal or extension of such term, at Sublessee's sole cost and
expense, to install and affix in, to, or on the Leased Premises such items
(hereinafter called “trade fixtures”), for use in Sublessee's trade or business
as Sublessee may, in its reasonable discretion, deem advisable.

         
 
b.
Signs:  Subject to any and all requirements now or hereinafter enacted by any
municipal, county, or state regulatory agency having jurisdiction thereover and
subject to Sublessor’s written consent, Sublessee may erect at Sublessee's cost,
a sign on the Leased Premises identifying the Leased Premises.  Sublessee shall
maintain, at Sublessee's sole cost and expense, said sign.



 
c.
Removal of Signs and Trade Fixtures:  In addition to Sublessor’s right to
require Sublessee at the time of installation of any sign or trade fixtures to
remove the same upon expiration or sooner termination of this Sublease,
Sublessor may elect, by notice to Sublessee at least 30 days before expiration
of the Term hereof, or within 15 days after sooner termination hereof, to
require Sublessee to remove any sign or trade fixture owned by Sublessee. If
Sublessor so elects, Sublessee shall at its sole cost and expense, upon
expiration of the Term hereof, or within 15 days after any sooner termination
hereof, remove such sign or trade fixture owned by Sublessee. If Sublessor so
elects, Sublessee shall, at its sole cost and expense, upon expiration of the
Term hereof, or within 15 days after any sooner termination hereof, remove such
sign or trade fixture, repair any damage occasioned thereby, and restore the
Leased Premises to the condition existing as of the Commencement Date or such
other condition as may reasonably be designated by Sublessor in its election.





15.
CONDEMNATION AND DESTRUCTION



 
a.
Total Condemnation:  Should, during the Term of this Sublease or any renewal or
extension thereof, title and possession of all of the Leased Premises be taken
under the power of eminent domain by any public or quasi-public agency or
entity, this Sublease shall terminate as of the date actual physical possession
of the Leased Premises is taken by the agency or entity exercising the power of
eminent domain and both Sublessor and Sublessee shall thereafter be released
from all obligations under this Sublease.



 
b.
Termination Option for Partial Condemnation:  Should, during the Term of this
Sublease or any renewal or extension thereof, title and possession of more than
10% of the floor area of the Leased Premises, and/or more than 15% of the
parking area of the Leased Premises be taken under the power of eminent domain
by any public or quasi-public agency or entity, Sublessor may terminate this
Sublease. The option herein reserved shall be exercised by giving written notice
on or before 15 days after actual physical possession of the portion subject to
the eminent domain power is taken by the agency or entity exercising that power
and this Sublease shall terminate as of the date the notice is deemed given.


 

Sublease Agreement 
Page 7 of 19

 

--------------------------------------------------------------------------------

 
© Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 



 
c.
Partial Condemnation Without Termination:  Should Sublessee or Sublessor fail to
exercise the termination option described in this Article, or should the portion
of the Leased Premises taken under the power of eminent domain be insufficient
to give rise to the option therein described, then, in that event:



 
i.
This Sublease shall terminate as to the portion of the Leased Premises taken by
eminent domain as of the day (hereinafter called the “date of taking”), actual
physical possession of that portion of the Leased Premises is taken by the
agency or entity exercising the power of eminent domain;



          © Copyright Envision SBS. 2004. All rights reserved. Protected by the
copyright laws of the United States & Canada and by international treaties. IT
IS ILLEGAL AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE,
LICENSE OR SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD
COPY OR DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 


 
 
ii.
Base Minimum Rent to be paid by Sublessee to Sublessor pursuant to the terms of
this Sublease shall, after the date of taking, be reduced by an amount that
bears the same ratio to the Base Minimum Rent specified in this Sublease as the
square footage of the actual floor area of the Leased Premises taken under the
power of eminent domain bears to the total square footage of floor area of the
Leased Premises as of the date of this Sublease; and



 
iii.
Except to the extent the Master Lessor under the Master Lease is so obligated,
Sublessee, at Sublessee's own cost and expense shall remodel and reconstruct the
building remaining on the portion of the Leased Premises not taken by eminent
domain into a single efficient architectural unit in accordance with plans
mutually approved by the parties hereto as soon after the date of taking, or
before, as can be reasonably done.



 
d.
Condemnation Award:  Should, during the Term of this Sublease or any renewal or
extension thereof, title and possession of all or any portion of the Leased
Premises be taken under the power of eminent domain by any public or
quasi-public agency or entity, the compensation or damages for the taking
awarded shall belong to and be the sole property of the Sublessor.



 
e.
Destruction:  (a) In the event the Leased Premises are damaged or destroyed and
the total costs and expenses for repairing or reconstructing the Leased Premises
exceeds the sum of $50,000, Sublessor, at Sublessor's option, may:



 
i.
Continue this Sublease in full force and effect by restoring, repairing or
rebuilding the Leased Premises at Sublessor's own cost and expense or through
insurance coverage; or



 
ii.
Terminate this Sublease by serving written notice of such termination on
Sublessee no later than 15 days following such casualty, in which event this
Sublease shall be deemed to have been terminated on the date of such casualty.



 
iii.
In the event the Leased Premises are damaged or destroyed and Sublessee will not
be able to operate any business thereon for 3 consecutive days, Sublessee, at
Sublessee's option, may terminate this Sublease by serving written notice of
such termination on Sublessor no later than 7 days following such casualty, in
which event this Sublease shall be deemed terminated on the date of such
casualty; provided, however, that such termination right shall not be applicable
unless Sublessor has a similar termination right under the Master Lease.



 
iv.
Should Sublessor or the Master Lessor under the Master Lease elect to repair and
restore the Leased Premises to their former condition following partial or full
destruction of the Leased Premises:


Sublease Agreement 
Page 8 of 19

 

--------------------------------------------------------------------------------

 
© Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 


 
1.
Sublessee shall not be entitled to any damages for any loss or inconvenience
sustained by Sublessee by reason of the making of such repairs and restoration.



 
2.
Sublessor and such Master Lessor shall have full right to enter upon and have
access to the Leased Premises, or any portion thereof, as may be reasonably
necessary to enable such parties promptly and efficiently to carry out the work
of repair and restoration.



 
f.
Damage by Sublessee:  Sublessee shall be responsible for and shall pay to
Sublessor any and all losses, damages, costs, and expenses, including but not
limited to attorney's fees, resulting from any casualty loss caused by the
negligence or willful misconduct of Sublessee or its employees, agents,
contractors, or invitees.





16.
SUBLEASING, ASSIGNMENT, DEFAULT AND TERMINATION



Subleasing and Assignment:  Sublessee shall not sell, assign, hypothecate,
pledge or otherwise transfer this Sublease, or any interest therein, either
voluntarily, involuntarily, or by operation of law.


 
a.
Events of Default:  Sublessee's failure to timely pay any rent, taxes or other
charges required to be paid pursuant to the terms of this Sublease shall
constitute a material breach of this Sublease and an event of default if not
paid by Sublessee within 15 days of the date such rent, taxes or charges are
payable.  Events of default under this Sublease shall also include, without
limitation, the events hereinafter set forth, each of which shall be deemed a
material default of the terms of the Sublease if not fully cured within 15 days
of occurrence. Such events shall include:



 
i.
Sublessee’s failure to perform or observe any term, provisions, covenant,
agreement or condition of this Sublease;



 
ii.
Sublessee breaches this Sublease and abandons the Leased Premises before
expiration of the Term of this Sublease;



 
iii.
Any representation or warranty made by Sublessee in connection with this
Sublease between Sublessee and Sublessor proving to have been incorrect;



 
iv.
Sublessee's institution of any proceedings under the Bankruptcy Act, as such Act
now exists or under any similar act relating to the subject of insolvency or
bankruptcy, whether in such proceeding Sublessee seeks to be adjudicated a
bankrupt, or to be discharged of its debts or effect a plan of liquidation,
composition or reorganization;



 
v.
The filing against Sublessee of any involuntary proceeding under any such
bankruptcy laws;



 
vi.
Sublessee's becoming insolvent or being adjudicated as bankrupt in any court of
competent jurisdiction, or the appointment of a receiver or trustee of
Sublessee's property, or Sublessee's making an assignment for the benefit of
creditors;



 
vii.
The issuance of a writ of attachment by any court of competent jurisdiction to
be levied on this Lease; or


Sublease Agreement 
Page 9 of 19

 

--------------------------------------------------------------------------------

 
© Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 


 
viii.
Any event which is an event of default under the Master Lease or which would
become so with the passage of time or the giving of notice or both.


 
b.
Sublessor's Remedies for Sublessee's Default:  Upon the occurrence of any event
of default described in Section 10.02 hereof, Sublessor may, at its option and
without any further demand or notice, in addition to any other remedy or right
given hereunder or by law, do any of the following:

 
 
i.
Sublessor may terminate Sublessee's right to possession of the Leased Premises
by giving 30 days written notice to Sublessee. If Sublessor gives such written
notice, then on the date specified in such notice, this Sublease and Sublessee's
right of possession shall terminate. No act by Sublessor other than giving such
written notice to Sublessee shall terminate this Sublease. Acts of maintenance,
efforts to relet the Leased Premises, or the appointment of a receiver on
Sublessor's initiative to protect Sublessor's interest under this Sublease shall
not constitute a termination of Sublessee's right to possession. On termination,
Sublessor has the right to recover from Sublessee:



 
1.
The worth at the time of the award of the unpaid rent and other charges that had
been earned or owed to Sublessor at the time of termination of this Sublease;



 
2.
The worth at the time of the award of the amount by which (a) the unpaid rent
and other charges that would have been earned or owed to Sublessor after the
date of termination of this Sublease until the time of award exceeds (b) the
amount of such rental loss that Sublessee proves could have been reasonably
avoided;



 
3.
The worth at the time of the award of the amount by which (a) the unpaid rent
and other charges for the balance of the term after the time of award exceeds
(b) the amount of such rental loss that Sublessee proves could have been
reasonably avoided; and



 
ii.
Sublessor may, in any lawful manner, re-enter and take possession of the Leased
Premises without terminating this Sublease or otherwise relieving Sublessee of
any obligation hereunder. Sublessor is hereby authorized, but not obligated
(except to the extent required by law), to relet the Leased Premises or any part
thereof on behalf of the Sublessee, to use the premises for its or its
affiliates' account, to incur such expenses as may be reasonably necessary to
relet the Leased Premises, and relet the Leased Premises for such term, upon
such conditions and at such rental as Sublessor in its sole discretion may
determine. Until the Leased Premises are relet by Sublessor, if at all,
Sublessee shall pay to Sublessor all amounts required to be paid by Sublessee
hereunder. If Sublessor relets the Leased Premises or any portion thereof, such
reletting shall not relieve Sublessee of any obligation hereunder, except that
Sublessor shall apply the rent or other proceeds actually collected by it as a
result of such reletting against any amounts due from Sublessee hereunder to the
extent that such rent or other proceeds compensate Sublessor for the
non-performance of any obligation of Sublessee hereunder. Such payments by
Sublessee shall be due at such times as are provided elsewhere in this Sublease,
and Sublessor need not wait until the termination of this Sublease, by
expiration of the term hereof or otherwise, to recover them by legal action or
in any other manner. Sublessor may execute any lease made pursuant hereto in its
own name, and the tenant thereunder shall be under no obligation to see to the
application by Sublessor of any rent or other proceeds by Sublessor, nor shall
Sublessee have any right to collect any such rent or other proceeds. Sublessor
shall not by any re-entry or other act be deemed to have accepted any surrender
by Sublessee of the Leased Premises or Sublessee's interest therein, or be
deemed to have otherwise


Sublease Agreement 
Page 10 of 19

 

--------------------------------------------------------------------------------

 
© Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 
 
 
 
terminated this Sublease, or to have relieved Sublessee of any obligation
hereunder, unless Sublessor shall have given Sublessee express written notice of
Sublessor's election to do so as set forth herein.

 
 
iii.
Even though Sublessee has breached this Sublease and may have abandoned or
vacated the Leased Premises, this Sublease shall continue in effect for so long
as Sublessor does not terminate Sublessee's right to possession, and Sublessor
may enforce all its rights and remedies under this Sublease, including the right
to recover the rent and other charges as they become due under this Lease.



 
iv.
In the event any personal property of Sublessee remains at the Leased Premises
after Sublessee has vacated, it shall be dealt with in accordance with the
statutory procedures provided by applicable law dealing with the disposition of
personal property of Sublessee remaining on the Leased Premises after Sublessee
has vacated.



 
v.
Sublessor may exercise any right or remedy reserved to the Master Lessor under
the Master Lease (each of which rights and remedies are hereby incorporated
herein), and any other remedy or right now or hereafter available to a landlord
against a defaulting tenant under applicable law or the equitable powers of its
courts, whether or not otherwise specifically reserved herein.



 
vi.
Sublessor shall be under no obligation to observe or perform any provision,
term, covenant, agreement or condition of this Sublease on its part to be
observed or performed which accrues after the date of any default by Sublessee
hereunder.



 
vii.
Any legal action by Sublessor to enforce any obligation of Sublessee or in the
pursuance of any remedy hereunder shall be deemed timely filed if commenced at
any time prior to 1 month after the expiration of the term hereof or prior to 1
month after the cause of action accrues, whichever period expires later.



 
viii.
In any action of unlawful detainer commenced by Sublessor against Sublessee by
reason of any default hereunder, the reasonable rental value of the Leased
Premises for the period of the unlawful detainer shall be deemed to be the
amount of rent and additional charges reserved in this Sublease for such period.



 
c.
Receiver: Upon the occurrence of any event of default as defined in Article 16
b) hereof or in any action instituted by Sublessor against Sublessee to take
possession of the Leased Premises and/or to collect Base Minimum Rent, or any
other charge due hereunder, a receiver may be appointed at the request of
Sublessor to collect such rents and profits, to conduct the business of
Sublessee then being carried on in the Leased Premises and to take possession of
any property belonging to Sublessee and used in the conduct of such business and
use the same in conducting such business on the Leased Premises without
compensation to Sublessee for such use. Neither the application nor the
appointment of such receiver shall be construed as an election on the
Sublessor’s part to terminate this Sublease unless written notice of such
intention is given by Sublessor to Sublessee.



 
d.
Attorneys' Fees: If as a result of any breach or default in the performance of
any of the provisions of this Sublease, Sublessor uses the services of an
attorney in order to secure compliance with such provisions or recover damages
thereof, or to terminate this Sublease or evict Sublessee, Sublessee shall
reimburse Sublessor upon demand for any and all attorneys' fees and expenses so
incurred by Sublessor, including without the limitation appraisers' and expert
witness fees; provided that if Sublessee shall be the prevailing party in any
legal action brought by Sublessor against Sublessee, Sublessee


Sublease Agreement 
Page 11 of 19

 

--------------------------------------------------------------------------------

 
© Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 

 
shall be entitled to recover the fees of its attorneys in such amount as the
court may adjudge reasonable. Sublessee shall advance to Sublessor any and all
attorneys' fees and expenses to be incurred or incurred by Sublessor in
connection with any modifications to this Sublease proposed by Sublessee, any
proposed assignment of this Sublease by Sublessee or any proposed subletting of
the Leased Premises by Sublessee.



 
e.
Cumulative Remedies; No Waiver: The specified remedies to which Sublessor may
resort under the terms hereof are cumulative and are not intended to be
exclusive of any other remedy or means of redress to which Sublessor may be
lawfully entitled in case of any breach or threatened breach by Sublessee of any
provision hereof. If for any reason Sublessor fails or neglects to take
advantage of any of the terms of this Sublease providing for termination or
other remedy, any such failure of Sublessor shall not be deemed to be a waiver
of any default of any of the provisions, terms, covenants, agreements or
conditions of this Sublease. The waiver by Sublessor of any breach of any term,
condition or covenant herein contained shall not be deemed to be a waiver of any
subsequent breach of the same or any other term, condition or covenant herein
contained. None of the provisions, terms, covenants, agreements or conditions
hereof can be waived except by the express written consent of Sublessor.
Subsequent acceptance of rent hereunder by Sublessor shall not be deemed to be a
waiver of any preceding breach by Sublessee of any provision, term, covenant,
agreement or condition of this Sublease other than the failure of Sublessee to
pay the particular rental accepted, regardless of Sublessor’s knowledge of such
preceding breach at the time of acceptance of such rent.





17.
ESTOPPEL



At any time and from time to time, upon request in writing from Sublessor,
Sublessee agrees to execute, acknowledge, and deliver to Sublessor a statement
in writing within 15 days of request, certifying that this Sublease is
unmodified and in full force and effect (or, if there have been modifications,
stating the modifications), the commencement and termination dates, the Base
Minimum Rent, the other charges payable hereunder the dates to which the same
have been paid, and such other items as Sublessor may reasonably request. It is
understood and agreed that any such statement may be relied upon by any
mortgagee, beneficiary, or grantee of any security or other interest, or any
assignee of any thereof, under any mortgage or deed of trust now or hereafter
made covering any leasehold interest in the Leased Premises, and any prospective
purchaser of the Leased Premises.




18.
FORCE MAJEURE – UNAVOIDABLE DELAYS



Should the performance of any act required by this Sublease to be performed by
either Sublessor or Sublessee be prevented or delayed by reason of an act of
God, war, civil commotion, fire, flood, or other like casualty, strike, lockout,
labor troubles, inability to secure materials, restrictive governmental laws or
regulations, unusually severe weather, or any other cause, except financial
inability, not the fault of the party required to perform the act, the time for
performance of the act will be extended for a period equivalent to the period of
delay and performance of the act during the period of delay will be excused;
provided, however, that nothing contained in this section shall excuse the
prompt payment of rent or other monies due by Sublessee as required by this
Sublease or the performance of any act rendered difficult solely because of the
financial condition of the party, Sublessor or Sublessee, required to perform
the act.




19.
NOTICES



Except as otherwise expressly provided by law, any and all notices or other
communications required or permitted by this Sublease or by law to be served on
or given to either party hereto by the other party hereto shall be in writing
and shall be deemed duly served and given when personally delivered to the


Sublease Agreement 
Page 12 of 19

 
 

--------------------------------------------------------------------------------

 
© Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 

party, Sublessor or Sublessee, to whom it is directed or any managing employee
of such party, or, in lieu of such personal service, 72 hours after deposit in
the United States mail, certified or registered mail, with postage prepaid, and
when transmitted by telecopy or facsimile addressed to the parties as set forth
on the signature page hereof. Either party, Sublessor or Sublessee, may change
the addresses herein contained for purposes of this Section by giving written
notice of the change to the other party in the manner provided in this Section.




20.
AMENDMENTS



No amendment, change or modification of this Sublease shall be valid and binding
unless such is contained in a written instrument executed by the parties hereto
and which instrument expresses the specific intention of the parties to amend,
change or modify this Sublease.




21.
ACCORD AND SATISFACTION



No payment by Sublessee or receipt by Sublessor of a lesser amount than the
monthly rent herein stipulated shall be deemed to be other than on account of
the stipulated rent earliest in time, nor shall any endorsement or statement on
any check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction and Sublessor may accept such check or payment without
prejudice to Sublessor's right to recover the balance of such rent or pursue any
other remedy provided in this Sublease or by law.




22.
NO AGENCY CREATED



Nothing contained in this Sublease shall be deemed or construed by the parties
hereto or by any third party to create the relationship of principal and agent,
or of partnership, or of joint venture, or of any association whatsoever between
Sublessor and Sublessee other than Sublessor and Sublessee.


 
23.
BROKERAGE COMMISSION



Sublessee represents that neither it nor any of its affiliates has engaged the
services of any real estate broker, finder, or any other person or entity in
connection with this lease transaction and therefore should Sublessee be found
to be in violation of such representation, Sublessee shall indemnify Sublessor
against any and all claims for brokerage commissions or finders fees in
connection with this transaction, and to indemnify, defend and hold Sublessor
free and harmless from all liabilities arising from any such claim, including
without limitation, attorneys’ fees in connection therewith.




24.
SEVERABILITY AND GOVERNING LAW



This Sublease shall be governed by the laws of the State of
Pennsylvania.  Whenever possible each provision of this Sublease shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Sublease shall be prohibited, void, invalid, or
unenforceable under applicable law, such provision shall be ineffective to the
extent of such prohibition, invalidity, voidability, or enforceability without
invalidating the remainder of such, or the remaining provisions of this
Sublease.




25.
CONSTRUCTION AND HEADINGS


 

Sublease Agreement 
Page 13 of 19

 
 
 

--------------------------------------------------------------------------------

 
© Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 

All references herein in the singular shall be construed to include the plural,
and the masculine, and the masculine to include the feminine or neuter gender,
where applicable, and where the context shall require. Section headings are for
convenience of reference only and shall not be construed as part of this
Sublease nor shall they limit or define the meaning of any provision herein. The
provisions of this Sublease shall be construed as to their fair meaning, and not
strictly for or against Sublessor or Sublessee.




26.
EFFECT OF EXECUTION



The submission of this Sublease for examination shall not effect any obligation
on the part of the submitting or examining party and this Sublease shall become
effective only upon the complete execution thereof by both Sublessor and
Sublessee.




27.
INUREMENT



Sublessor shall have the full and unencumbered right to assign this Sublease.
The covenants, agreements, restrictions, and limitations contained herein shall
also be binding on Sublessee's permitted successors and assigns.


 
28.
TIME OF ESSENCE



Time is expressly declared to be of the essence.




29.
NO LIGHT, AIR OR VIEW EASEMENT



Any diminution or shutting off of light, air or view by any structure which may
be erected on lands adjacent to the Leased Premises shall in no way affect this
Sublease or impose any liability on Sublessor.




30.
GROSS LEASE



It is the purpose and intent of Sublessor and Sublessee that this Sublease be
deemed and construed to be a “gross lease”.




31.
AUTHORITY



Each individual executing this Sublease on behalf of Sublessee and the Sublessee
(if Sublessee is a corporation or other entity) does hereby covenant and warrant
that (i) Sublessee is a duly authorized and validly existing entity, (ii)
Sublessee has and is qualified to do business in California, (iii) the entity
has full right and authority to enter into this Sublease, and (iv) each person
executing this Sublease on behalf of the entity was authorized to do so.




32.
SURVIVAL



All obligations of Sublessee under this Sublease, including without limitation
the obligations to pay Base Minimum Rent, shall survive the expiration or
termination of this Sublease.


Sublease Agreement 
Page 14 of 19

 

--------------------------------------------------------------------------------

 
© Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 




33.
RECORDATION



Sublessee shall not record this Sublease or a short form memorandum hereof
without the prior written consent of the Sublessor.




34.
TRANSFER OF MASTER LEASE



In the event of any assignment or transfer of the Master Lease by Sublessor to
any other party or entity, Sublessor shall be and is hereby entirely freed and
relieved of all liability under any and all of its covenants and obligations
contained in or derived from this Sublease arising out of any act, occurrence or
omission occurring after the consummation of such assignment or transfer; and
the assignee or such transferee shall be deemed, without any further agreement
between parties or their successors in interest or between the parties and any
such assignee or transferee, to have assumed and agreed to carry out any and all
of the covenants and obligations of the Sublessor under this Sublease. Sublessee
hereby agrees to attorn to any such assignee or trustee. Sublessee agrees to
execute any and all documents deemed necessary or appropriate by Sublessor to
evidence the foregoing.




35.
SUBORDINATION, ATTORNMENT



Without the necessity of any additional document being executed by Sublessee for
the purpose of effecting a subordination, this Sublease shall in all respects be
subject and subordinate at all times to the lien of any mortgage or deed of
trust which may now exist or hereafter be executed in any amount for which the
Leased Premises or Sublessor's interest or estate is specified as security.
Notwithstanding the foregoing, Sublessor shall have the right to subordinate or
cause to be subordinated any lien or encumbrance to this Sublease. In the event
that any mortgage or deed of trust is foreclosed or a conveyance in lieu of
foreclosure is made for any reason, Sublessee shall, notwithstanding any
subordination, attorn to and become the Sublessee of the successor in interest
to Sublessor, at the option of such successor in interest. Sublessee covenants
and agrees to execute and deliver, upon demand by Sublessor and in the form
requested by Sublessor, any additional documents evidencing the priority or
subordination of this Sublease.




36.
NO MERGER



The voluntary or other surrender of this Sublease by Sublessee, or a mutual
cancellation hereof, shall not work a merger, and shall, at the option of
Sublessor, terminate all or any existing subleases or subtenancies or may, at
the option of Sublessor, operate as an assignment to Sublessor of any or all
such subleases or subtenancies.




37.
RIGHT OF SUBLESSOR TO PERFORM



All terms, covenants and conditions of this Sublease to be performed or observed
by Sublessee shall be performed or observed by Sublessee at its sole cost and
expense and without any reduction of rent of any nature payable hereunder. If
Sublessee shall fail to pay any sum of money, other than rent required to be
paid by it hereunder or shall fail to perform any other term or covenant
hereunder on its part to be performed, Sublessor, without waiving or releasing
Sublessee from any obligation of Sublessee hereunder, may, but shall not be
obligated to, make any such payment or perform any such other term or covenant
on Sublessee's part to be performed. All sums so paid by Sublessor and all
necessary costs of such performance by Sublessor, together with interest thereon
from the date of payment at the rate eighteen percent (18%) or the highest rate
permissible by law, whichever is less, shall be paid, and


Sublease Agreement 
Page 15 of 19

 

--------------------------------------------------------------------------------

 
© Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 

Sublessee covenants to make such payment, to Sublessor on demand, and Sublessor
shall have, in addition to any over right or remedy of Sublessor, the same
rights and remedies in the event of nonpayment thereof by Sublessee as in the
case of failure in the payment of rent hereunder.




38.
MODIFICATION FOR LENDER



If, in connection with obtaining any type of financing, Sublessor’s lender shall
request reasonable modifications to this Sublease as a condition to such
financing, Sublessee shall not unreasonably withhold, delay or defer its consent
thereto, provided such modifications do not materially adversely affect
Sublessee's rights hereunder.




39.
SUBLESSOR’S PERSONAL LIABILITY



The liability of Sublessor to Sublessee for any default by Sublessor under the
terms of this Sublease shall be limited to the interest of Sublessor in the
Leased Premises and Sublessee agrees to look solely to Sublessor's interest in
the Leased Premises for the recovery of any judgment from Sublessor, it being
intended that Sublessor shall not be personally liable for any judgment or
deficiency.




40.
BREACH BY LANDLORD



Sublessor shall not be deemed to be in breach in the performance of any
obligation required to be performed by it hereunder unless and until it has
failed to perform such obligation within fifteen [15] days after written notice
by Sublessee to Sublessor specifying wherein Sublessor has failed to perform
such obligation; provided, however, that if the nature of Sublessor's obligation
is such that more than fifteen [15] days are required for its performance then
Sublessor shall not be deemed to be in breech if it shall commence such
performance within such fifteen day period and thereafter diligently prosecute
the same to completion. In any event, Sublessee must bring an action for breach
of this Sublease within one year of Sublessor’s breach or be deemed to have
waived the breach and not harmed thereby.




41.
SURVIVAL OF INDEMNITIES



The obligations of the indemnifying party under each and every indemnification
and hold harmless provision contained in this Sublease shall survive the
expiration or earlier termination of this Sublease to and until the last to
occur of (a) the last date permitted by law for bringing of any claim or action
with respect to which indemnification may be claimed by the indemnified party
against the indemnifying party under such provision or (b) the date on which any
claim or action for which indemnification may be claimed under such provision is
fully and finally resolved and, if applicable, any compromise thereof or
judgment or award thereon is paid in full by the indemnifying party and the
indemnified party is reimbursed by the indemnifying party for any amounts paid
by the indemnified party in compromise thereof or upon a judgment or award
thereon and in defense of such action or claim, including attorneys’ fees
incurred.




42.
OPTION TO RENEW



Subject to the receipt by Sublessor of an extension of the original lease
agreement for a sufficient duration to include this renewal, at any time before
the commencement of the last calendar month of the first term of this sublease
agreement, Sublessee is granted the option and privilege of extending and
renewing the term of this sublease agreement for an additional 3 year period at
an annual rental to be agreed on or arbitrated as provided in this sublease
agreement.


Sublease Agreement 
Page 16 of 19

 

--------------------------------------------------------------------------------

 
© Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 



43.
MEANING OF CONSENT



Whenever an act or provision contained in this Sublease is conditioned upon the
consent or approval of Sublessor, this shall be interpreted to mean, unless
otherwise specified to the contrary, that the Sublessor has the full
unconditional right and sole discretion as to whether or not to give its
consent, which may only be given in writing.




44.
QUIET ENJOYMENT



If Sublessee performs the terms of this sublease agreement, Sublessor will
warrant and defend Sublessee in the enjoyment and peaceful possession of the
demised premises during the term of this sublease agreement without any
interruption by lessee or Sublessor or either of them or any person rightfully
claiming under either of them.




45.
MASTER LEASE



Notwithstanding anything in this Sublease to the contrary, the rights of
Sublessee shall be subject to the terms and conditions contained in the lease
(“Master Lease”) between Sublessor and the owner of the Leased Premises (the
“Master Lessor''), as it may be amended from time to time. Sublessee shall
assume and perform and comply with the obligations of the lessee under the
Master Lease to the same extent as if references to the Sublessor therein were
references to Sublessee (all of which obligations are hereby incorporated
herein), including, without limitation, the payment of any and all costs,
expenses, charges, fees, taxes, payments or other monetary obligations (except
for minimum rent and percentage rent) for which Sublessor is liable or
responsible under the Master Lease, as such costs, expenses, charges, fees,
taxes, payment or other monetary obligations come due. Sublessee shall not
commit or permit to be committed on the Leased Premises any act or omission
which shall violate any term or condition of the Master Lease. Notwithstanding
anything in this Sublease to the contrary, the effectiveness of this Sublease
shall be conditioned upon Sublessor obtaining the written consent of the Master
Lessor (if such consent is required under the Master Lease), in form and
substance satisfactory to Sublessor, within ten (10) days of the date hereof. If
the Master Lease terminates for any reason, this Sublease shall terminate
coincidentally therewith without any liability of Sublessor to Sublessee.




Sublease Agreement 
Page 17 of 19

 

--------------------------------------------------------------------------------

 
© Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


SUBLESSOR 
   
SUBLESSEE 
                     
/s/
   
/s/
 
Authorized Signature
   
Authorized Signature 
 
 
   
 
                      Print Name and Title      Print Name and Title           
            Master Lessor:                                        Authorized
Signature                                        Print Name and Title         

 

Sublease Agreement 
Page 18 of 19

 
 

--------------------------------------------------------------------------------

 
© Copyright Envision SBS. 2004. All rights reserved. Protected by the copyright
laws of the United States & Canada and by international treaties. IT IS ILLEGAL
AND STRICTLY PROHIBITED TO DISTRIBUTE, PUBLISH, OFFER FOR SALE, LICENSE OR
SUBLICENSE, GIVE OR DISCLOSE TO ANY OTHER PARTY, THIS PRODUCT IN HARD COPY OR
DIGITAL FORM. ALL OFFENDERS WILL BE SUED IN A COURT OF LAW.
 

EXHIBIT A
TO SUBLEASE
DESCRIPTION OF LEASED PREMISES

 
 

Sublease Agreement 
Page 19 of 19
